      Case 2:18-cr-00759-CJC Document 81 Filed 11/28/18 Page 1 of 1 Page ID #:274
                                                                                                  ~~.~          ~ic.~
   Date Approved:      ~   Zp              Extension:    ~~9/


       ❑ PSA Officer (for aterial witness only) $~AUSA
                                                                                              ~ ~ ~10v 2 ~ ~0~8
   Signature:   J~                                                                            f rr>
                                                                                                         /yKu
                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
   UNITED STATES OF AMERICA                                            I CASE N[11v1BER
                                                            PLA~rTIFF, ~                                 CR 18-00759-CJC-3

  TYLER LAUBE
                                                                               AFFIDAVIT OF SURETY(NO JUSTIFICATION)

                                                        DEFENDANT(S).


     I,the undersigned surety, state on oath that I permanently reside within thejurisdiction ofthe United States District Court
 for the Central District of California at the address indicated below or in (City, State):


    I further state that I understand the provisions ofthe bond executed by the above-named defendant for which this affidavit
supports, and I agree to be bound as a condition ofthis bond by the provisions ofLocal Criminal Rule 46-6 as set forth at the
bottom ofthis document and further acknowledge and agree that 1 and my personal representatives are bound as a condition
ofthis bond,jointly and severally with the defendant and other sureties, to pay to the United States of America the sum of
$25,000                       in the event that the bond is forfeited.

   I further understand that it is my obligation to inform the Court and counsel of any change in residence address or
employment ofthe defendant immediately upon becoming aware of such fact.

    I further agree and understand that, unless otherwise ordered by the Court, the bond for which this affidavit supports is
a continuing bond (including any proceeding on appeal or review)which shall continue in full force and effect until such time
as the undersigned is duly exonerated by Order ofthe Court.

    I declare under the penalty of perjury that the foregoing is true and correct. Executed on this                          28th          day of
  November                       ,20 18

     Madi5do 1~ecker                                                                xxx-xx- $$ ~3
     Name       Surety                                                         Social Security Number of Surety (Last 4 digits only)


     Signature of Surety                                                       Address of Surety

    ~Q11~ _.                                                                  ~~C.~O~fl ~.CA~j
                                                                                           (~       ~~
    Relationship of Surety                                                    City, State, Zip Code


Loca! Criminal Rule 46-6
    Bond -Summary Adjudication of Obligation
A bond or undertaking presentedfor filing shall contain consent of the principal and surety that, rn case of default or contumacy on the part of the
prdncipal or surety, the Court, upon ten (10) days notice, may render a judgment summarily in accordance with the obligation undertaken and issue a
wrrt of execution upon such~udgment. An indemnitee or party in interest seeking a judgment on a bond or undertaking shall proceed by Motion for
Summary Adjudication of Obligation andExecution. Service may be made on a corporate surety as provided in 31 U.S.C. § 9306.




CR-04 (02/09)                                     AFFIDAVIT OF SURETY (NO JUSTIFICATI01~
